DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recites “the computing system” in wherein instructions are executed by the computing system to…. It is unclear if it is “the interactive system” or “the computing device”.

Claims 1-2 recites “the computing system” in wherein instructions are executed by the computing system to…. There is insufficient antecedent basis for this limitation in the claim.

Claim Objections

Claim 3 is objected to because of the following informalities: Claim 3 is missing a period. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zatepyakin et al. (US #2019/0147841).

Regarding Claim 1, Zatepyakin discloses an interactive system (abstract: The music tracks can be mapped to media elements, which can be interactive), comprising:
a computing device having a non-transitory computer-readable medium comprising code (Zatepyakin ¶0094 discloses the instructions can be stored on a physical non-transitory computer-readable storage medium), wherein instructions are executed by the computing system (Zatepyakin ¶0184, Fig. 7) to perform:
receiving input from the computing device (Zatepyakin ¶0069 discloses the client 200 [Fig. 2] can include an audio input device 202, such as a microphone. ¶0068 discloses the client 200 can be used to record a video and/or play an audio/video feed. The client 200 can be, for example a computer, a mobile device, a special-purpose karaoke, or music generation device, or any other suitable client device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zatepyakin et al. (US #2019/0147841) in view of Hardi et al. (US #2016/0103511).

Regarding Claim 2, Zatepyakin discloses the interactive system of claim 1, wherein instructions are executed by the computing system to further perform:
determining, by one or more processors, from one or more sensors on the computing device, a duration that the computing device is being held by a user or a button or screen on the computing device is being held by the user (Zatepyakin ¶0062 discloses alternatively or in addition to displaying a karaoke performance, an interface 130 can be displayed for generating a musical track based on facial features [or an entire face], as shown in Figs. 1G-1H. In these examples, facial detection technology is also used to detect the location of one or more features of the face, to detect a location of the face in two-dimensional or three-dimensional space, and/or to detect an orientation of the face. As one or more of these elements changes or is held in a predetermined configuration for a period of time, these actions can trigger a musical element to play); and
determining, a reward or prize based on the duration (Zatepyakin ¶0061 discloses the overlay 100 can be applied only to the highest-ranking user, or to a predetermined number of highest-ranking users. Thus, the users at the top of the leaderboard can be rewarded for a good performance by appearing to become the singer of the song or another celebrity).
Zatepyakin may not explicitly disclose determining, by one or more processors, from one or more sensors on the computing device, a duration that the computing device is being held by a user.
However, Hardi teaches determining, by one or more processors, from one or more sensors on the computing device, a duration that the computing device is being held by a user (Hardi ¶0052 discloses referring to Fig. 4D, an input module 102d can include several physical buttons 408a-d. A user can interact with input module 102 by pressing one or more of the buttons 408a-d. Input module 102 can detect one or more events associated with this interaction, for example by detecting when a button is depressed, how long a button is held, when a button is released, a sequence or pattern of button presses, or a timing between two or more button pressed).
Zatepyakin and Hardi are analogous art as they pertain to interactive input device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke interface (as taught by Zatepyakin) to detect when a button is depressed, how long a button is held, when a button is released, etc. (as taught by Hardi, ¶0052) for karaoke mode to identify the selected audio track using contextual information and access a vocal-free version of the audio track from an appropriate content server (as taught by Hardi, ¶0127).

Regarding Claim 3, Zatepyakin in view of Hardi discloses the interactive system of claim 2, wherein the instructions are executed by the computing device to further perform:
determining from GPS of the computing device if the computing device is within a predetermined distance from a physical location (Zatepyakin ¶0153 discloses a concept node 556 can correspond to a concept. As an example, information of a concept can include a location [e.g., an address or a geographical location], Figs. 5A-5C) wherein the reward or prize is given if the computing device is held or the button or the screen is held by the user until reaching the predetermined distance from the physical location (Zatepyakin ¶0153 discloses a concept node 556 can be associated with information of a concept provided by a user or information gathered by various systems, including the social-networking system, Figs. 5A-5C).
Zatepyakin may not explicitly disclose determining from GPS of the computing device.
However, Hardi teaches determining from GPS of the computing device (Hardi ¶0119 discloses examples of contextual information can include the name of the track, the media player can also determine the location of the user using a built in GPS sensor, or using a GPS sensor located on the headphone assembly [Fig. 12, block 1205]. ¶0099 discloses instantiate a "Karaoke" mode so that the control system can perform remix of background soundtrack of a song that is being played and the recorded user's singing to make a cover version of the song).
Zatepyakin and Hardi are analogous art as they pertain to interactive input device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke interface (as taught by Zatepyakin) to determine the location of the user using a built in GPS sensor (as taught by Hardi, ¶0119) for karaoke mode to identify the selected audio track using contextual information and access a vocal-free version of the audio track from an appropriate content server (as taught by Hardi, ¶0127).

Regarding Claim 16, Zatepyakin discloses the interactive system of claim 1, but may not explicitly disclose further comprising smart eyeglasses configured to display virtual objects associated with a challenge and lyrics of a selected song.
However, Hardi teaches smart eyeglasses configured to display virtual objects associated with a challenge and lyrics of a selected song (Hardi ¶0028 discloses wearable output display such as heads-up display glasses or visors. ¶0115 discloses heads-up display).
Zatepyakin and Hardi are analogous art as they pertain to interactive input device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke interface (as taught by Zatepyakin) to use heads-up display (as taught by Hardi, ¶0115) for karaoke mode to identify the selected audio track using contextual information and access a vocal-free version of the audio track from an appropriate content server (as taught by Hardi, ¶0127).

Claims 4-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zatepyakin et al. (US #2019/0147841) in view of Hardi et al. (US #2016/0103511) further in view of Huxspoo (Wireless Bluetooth Karaoke Microphone).

Regarding Claim 4, Zatepyakin discloses the interactive system of claim 1,
wherein the computing device is a microphone device (Zatepyakin ¶0130 discloses the client 510 can include one or more input devices 512 and one or more output devices 518. The input devices 512 can include, for example, microphones).
Zatepyakin may not explicitly disclose wherein the computing device is a microphone device, the microphone device comprising a handle, a body attached to the handle, and a head attached to the body, the microphone device having a speaker and a microphone.
However, Hardi teaches the microphone device having a speaker and a microphone (Hardi ¶0089 discloses control device 100 can be used in conjunction with other audio and video playback devices, such as a speaker apparatus 860. ¶0098 discloses the control system 100 can include a microphone).
Zatepyakin and Hardi are analogous art as they pertain to interactive input device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke interface (as taught by Zatepyakin) to include speaker with a microphone (as taught by Hardi, ¶0089) for karaoke mode to identify the selected audio track using contextual information and access a vocal-free version of the audio track from an appropriate content server (as taught by Hardi, ¶0127).
Huxspoo teaches wherein the computing device is a microphone device (Huxspoo Figure shows a Microphone Device),
the microphone device comprising a handle (Huxspoo Figure shows a Microphone Device with a handle),
a body attached to the handle (Huxspoo Figure shows a Microphone Device with a body attached to the handle), and
a head attached to the body (Huxspoo Figure shows a Microphone Device with a head attached to the body),
the microphone device having a speaker and a microphone (Huxspoo Figure shows a Microphone Device with a microphone and a speaker. Page 2 discloses two-channel stereo speakers and the wireless karaoke microphone).


    PNG
    media_image1.png
    598
    612
    media_image1.png
    Greyscale


Zatepyakin, Hardi, and Huxspoo are analogous art as they pertain to karaoke device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Zatepyakin in view of Hardi in light of the teachings of Huxspoo to includes buttons and speaker built into the microphone device (as taught by Huxspoo, Figure).

Regarding Claim 5, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 4. But Zatepyakin may not explicitly disclose wherein the instructions are executed by the computing device to further perform: determining if the computing device is within a predetermined distance of a physical location.
However, Hardi teaches determining if the computing device is within a predetermined distance of a physical location (Hardi ¶0115 discloses a GPS device that can be used to determine locational data. ¶0119 discloses examples of contextual information can include the name of the track, the media player can also determine the location of the user using a built in GPS sensor, or using a GPS sensor located on the headphone assembly [Fig. 12, block 1205]).
Zatepyakin and Hardi are analogous art as they pertain to interactive input device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke interface (as taught by Zatepyakin) to determine the location of the user using a built in GPS sensor (as taught by Hardi, ¶0119) for karaoke mode to identify the selected audio track using contextual information and access a vocal-free version of the audio track from an appropriate content server (as taught by Hardi, ¶0127).

Regarding Claim 6, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 5, wherein the instructions are executed by the computing device to further perform:
receiving audio and video transmitted from the computing device from the speaker and the microphone by a first user during a performance (Zatepyakin ¶0069-¶0074 Fig. 2: audio input device 202, video input device 206, audio output device 210, display 208. Fig. 4A: access video recording 406, access audio track 412, display feedback and/or media element 418);
presenting audio and video from the first user to one or more second computing devices of one or more second users (Zatepyakin ¶0049 discloses the karaoke performance can be conducted in connection with a group video interaction, or can be performed in a solo video performance. ¶0139 discloses a user of the client 510 can be an individual [human user], an entity [e.g., an enterprise, business, or third-party application], or a group [e.g., of individuals or entities] that interacts or communicates with or over the social networking server 536. ¶0142 discloses users within a particular degrees-of-separation [e.g., friends, or friends-of-friends], user groups [e.g., the gaming club, my family]); and
transmitting payment to an account of the first user for transmitting the audio and video from the computing device (Zatepyakin ¶0181 discloses the messaging service 600 comprises one or more payment servers 640. The one or more payment servers 640 can process payments from users. The one or more payment servers 640 can connect to external third-party servers for the performance of payments).

Regarding Claim 7, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 6, wherein the instructions are executed by the computing device to further perform:
receiving one or more tokens for a predetermined block of time or an amount of the performance from the first user on the computing device (Zatepyakin ¶0097 discloses the media effects 306 can be invoked when the user has sustained a certain quality of performance for a predetermined period of time. The media effects 306 can be associated with different levels and triggers, for example becoming more ornate as the user improves their performance or ranking. ¶0181 discloses the messaging service 600 can comprise one or more payment servers 640. The one or more payment servers 640 can process payments from users. The one or more payment servers 640 can connect to external third-party servers for the performance of payments. ¶0182 discloses the messaging service 600 can comprise one or more registration servers 642. The one or more registration servers 642 can register new users of the messaging service 600).

Regarding Claim 8, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 7, wherein the instructions are executed by the computing device to further perform:
receiving audio and video transmitted from the one or more second computing devices of the performance of the first user (Zatepyakin ¶0068 discloses a client 200 can be used to record a video and/or play and audio/video feed. The client 200 can be, for example, a computer, a mobile device, a special-purpose karaoke or music generation device, or any other suitable client device. It is obvious to have a first user transmit audio and video from one or more second computing devices); and
presenting audio and video of the performance of the first user received by the computing device and the one or more second computing devices to the one or more second computing devices to offer additional viewing selections for the performance of the first user (Zatepyakin ¶0057 discloses the interface 114 can vary depending on the role of the user. For example, the user performing the song can see an interface that includes the song lyrics, whereas the song lyrics can be omitted on the interface of a user who is merely viewing the performance. ¶0094 discloses the output of the logic 240, 248 can be transmitted back to the original client 200 and/or to any viewers of the video/audio. ¶0098 discloses this metadata can be displayed on the user's or viewers' interfaces, or can be communicated upon request).

Regarding Claim 9, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 4, wherein the instructions are executed by the computing device to further perform:
connecting a first user and one or more second users by a validation of the computing device and one or more second computing devices by detecting a change in acceleration or an impact by sensor signal processing of the computing device and the one or more second computing devices at a same time and a same location (Zatepyakin ¶0156 discloses a first user can indicate that a second user is a "friend" of the first user. In response to this indication, the social-networking system can send a "friend request" to the second user. If the second user confirms the "friend request," the social-networking system can create an edge 558 connecting the first user's user node 554 to the second user's user node 554 in social graph 538 and store edge 558 as social-graph information in one or more data stores).
Zatepyakin may not explicitly disclose one or more second computing devices by detecting a change in acceleration.
However, Hardi teaches one or more second computing devices by detecting a change in acceleration (Hardi ¶0054 discloses input module 102 includes one or more accelerometer sensors, such that input module 102 can determine the motion or the orientation of control system 100. For instance, an input module 102 with one or more accelerometer sensors can determine if control system 100 is upright or not upright, or if control system 100 is being moved or stationary. ¶0081 discloses control system 100 can determine if control system 100 is being actively used by a user based on determinations from the proximity sensors and the accelerometers).
Zatepyakin and Hardi are analogous art as they pertain to interactive input device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke interface (as taught by Zatepyakin) to include accelerometer sensor (as taught by Hardi, ¶0054) for karaoke mode to identify the selected audio track using contextual information and access a vocal-free version of the audio track from an appropriate content server (as taught by Hardi, ¶0127).

Regarding Claim 10, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 9,
wherein when connected, a challenge is initiated between the first user and the one or more second users (Zatepyakin ¶0058 discloses multiple different users can compete against each other in a karaoke competition. The users can perform the same song, or different songs).

Regarding Claim 11, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 10, wherein the instructions are executed by the computing device to further perform:
evaluating during a challenge pitch difference or error of received audio interpretation of a selected song through the microphone of the computing device and a microphone of the one or more second computing devices in comparison to stored audio of the song on one or more databases (Zatepyakin ¶0025 discloses the karaoke experience can be gamified, such as by performing a sound analysis to determine how close the user is to the lyrics or pitch of the singer. ¶0060 discloses the rank 124 of each user can be determined based on one of, or a weighted combination of, the accuracy of the user's performance [e.g., whether the user sings the correct lyrics at the correct time, whether the user is on-pitch, etc.] and engagement by the user base with the performer's video feed. ¶0069 discloses the audio input logic 212 can, for example, perform speech-to-text processing, analyze tone and/or pitch in the audio, etc.),
wherein the error is configured to be scaled based on a difficulty selected by the first user and the one or more second users (Zatepyakin ¶0082 discloses based on the quality of the user's performance [e.g., the user's timing and pitch, and the correctness of the lyrics sung by the user], ranking logic 246 can generate an initial quality score. The quality score can be weighted and combined with a weighted engagement score [e.g., retrieved via the server 230], which indicates how much interaction other viewers have had with the user's performance. For example, if the user's performance is broadcast on a social network, the viewers can "like," share," or comment on the user's performance. These interactions may be weighted and combined to determine an engagement score).

Regarding Claim 12, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 11, wherein the instructions are executed by the computing device to further perform:
presenting to the first user scores as judged by the one or more second users who have been presented received audio interpretation of the selected song from the first user (Zatepyakin ¶0082 discloses based on the quality of the user's performance [e.g., the user's timing and pitch, and the correctness of the lyrics sung by the user], ranking logic 246 can generate an initial quality score. The quality score can be weighted and combined with a weighted engagement score [e.g., retrieved via the server 230], which indicates how much interaction other viewers have had with the user's performance),
the one or more second users acting as judges or audience members (Zatepyakin ¶0082 discloses for example, if the user's performance is broadcast on a social network, the viewers can "like," share," or comment on the user's performance. These interactions may be weighted and combined to determine an engagement score).

Regarding Claim 13, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 12, wherein the instructions are executed by the computing device to further perform:
transmitting background music of a selected song through a speaker on the computing device (Zatepyakin ¶0073 discloses the audio output device 210 can play a karaoke track and triggered musical elements. ¶0079 discloses the application 238 can be a special-purpose karaoke or music generation application. ¶0082 discloses the sound analysis logic 244 can synchronize the recorded audio with the music playing in the karaoke performance, which can be used [for example] to determine whether the user is singing the correct lyrics at the correct timing).

Regarding Claim 14, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 13, wherein the instructions are executed by the computing device to further perform:
displaying lyrics from the selected song from a hologram on the computing device (Zatepyakin ¶0056 discloses the song's lyrics can be displayed, and certain lyrics can be visually distinguished in time with the progress of the song in order to allow the user to follow along. ¶0096 discloses the music track 304 can include synchronization markers allowing the audio to be synched with lyrics 310).

Regarding Claim 15, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 14,
wherein the computing device has a vibration motor installed wherein the vibration motor vibrates in response to the pitch difference or error (Zatepyakin ¶0111 discloses the system can display feedback, such as the user's position on the leaderboard, triggered media elements, etc. that can vary with the user's score or ranking. In some cases, the feedback can apply to individual notes [e.g., indicating whether the user was on pitch and, if not, how far the user was off, or indicating when the user sings an incorrect word]).

Regarding Claim 17, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 5. But Zatepyakin may not explicitly disclose wherein the instructions are executed by the computing device to further perform: Associating the physical location as a hot zone; presenting a graphical indication of the hot zone on a user interface of one or more second computing devices, wherein the hot zone is displayed at different sizes to indicate the total number of the computing device and the one or more second computing devices currently located at the hot zone.
However, Hardi teaches Associating the physical location as a hot zone (Hardi ¶0031 discloses a user can share content in real time to a predetermined set of additional users [e.g., attendees to an event, users within a geographic or localized area]);
presenting a graphical indication of the hot zone on a user interface of one or more second computing devices (Hardi ¶0143 discloses a front-end component, e.g., a client computer having a graphical user interface),
wherein the hot zone is displayed at different sizes to indicate the total number of the computing device and the one or more second computing devices currently located at the hot zone (Hardi ¶0083 discloses control system 100 includes multiple display modules, with either multiple display modules of the same type, or with multiple display modules of more than one type. Display modules can display any type of visual information to a user. ¶0088 discloses a user can use a control device 100 during a performance in order to share information regarding the performance to a group of pre-determined recipients or recipients belonging to a group. In an example, a control device 100 can be connected a computing device 150, and to one or more other devices, such as a display device. ¶0120 discloses the media player receives the supplemental content from the content servers [Fig. 12, block 1208], aggregates the summary information into display templates [block 1210], and displays the aggregated information to the user [block 1212]. An example display template 1300 with aggregated information 1302 is illustrated in Fig. 13. ¶0122 disclose the media player transmits the content to the second user’s device over the wireless connection [1244]).
Zatepyakin and Hardi are analogous art as they pertain to interactive input device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke interface (as taught by Zatepyakin) to share content in real-time to attendees located within a localized geographic area (as taught by Hardi, ¶0031) for karaoke mode to identify the selected audio track using contextual information and access a vocal-free version of the audio track from an appropriate content server (as taught by Hardi, ¶0127).

Regarding Claim 18, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 17. But Zatepyakin may not explicitly disclose wherein the instructions are executed by the computing device to further perform: presenting to a first user through the user interface the one or more second computing devices and their respective one or more second users that are located at the hot zone.
However, Hardi teaches presenting to a first user through the user interface the one or more second computing devices and their respective one or more second users that are located at the hot zone (Hardi ¶0088 discloses a user can use a control device 100 during a performance in order to share information regarding the performance to a group of pre-determined recipients or recipients belonging to a group. In an example, a control device 100 can be connected a computing device 150, and to one or more other devices, such as a display device).
Zatepyakin and Hardi are analogous art as they pertain to interactive input device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke interface (as taught by Zatepyakin) to share content in real-time to attendees located within a localized geographic area (as taught by Hardi, ¶0031) for karaoke mode to identify the selected audio track using contextual information and access a vocal-free version of the audio track from an appropriate content server (as taught by Hardi, ¶0127).

Regarding Claim 19, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 18. But Zatepyakin may not explicitly disclose wherein the instructions are executed by the computing device to further perform: setting privacy parameters for the first user so that the first user's presence at the hot zone is only visible with a predefined group of users of the one or more second users.
However, Hardi teaches setting privacy parameters for the first user so that the first user's presence at the hot zone is only visible with a predefined group of users of the one or more second users (Hardi ¶0083 discloses display modules can display any type of visual information to a user. For instance, a display module can display information regarding the operation of control system 100 [i.e. power status, pairing status, command-related statuses, etc.]. ¶0088 discloses a user can use a control device 100 during a performance in order to share information regarding the performance to a group of pre-determined recipients or recipients belonging to a group. In an example, a control device 100 can be connected a computing device 150, and to one or more other devices, such as a display device).
Zatepyakin and Hardi are analogous art as they pertain to interactive input device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke interface (as taught by Zatepyakin) to share content in real-time to attendees located within a localized geographic area (as taught by Hardi, ¶0031) for karaoke mode to identify the selected audio track using contextual information and access a vocal-free version of the audio track from an appropriate content server (as taught by Hardi, ¶0127).

Regarding Claim 20, Zatepyakin in view of Hardi and Huxspoo discloses the interactive system of claim 19. But Zatepyakin may not explicitly disclose wherein the instructions are executed by the computing device to further perform: verifying that the computing device and one or more additional computing devices associated with the first user are within a certain proximity of each other as well at the physical location.
However, Hardi teaches verifying that the computing device and one or more additional computing devices associated with the first user are within a certain proximity of each other as well at the physical location (Hardi ¶0037 discloses control system 100 can contain a near-field communication [NFC] identification tag that uniquely identifies control system 100, and computing device 150 has a NFC reader that is capable of reading the identification information from the NFC identification tag. In these implementations, a user can pair control system 100 and computing device 150 by placing the NFC identification tag in proximity to the NFC reader, and computing device 150 establishes a connection interface 152 with control system 100. This paired relationship can be retained by control system 100 or computing device 150, such that each device will continue to communicate with the other over subsequent usage sessions. The paired relationship can also be altered, such that control system 100 can be paired with another computing device 150).
Zatepyakin and Hardi are analogous art as they pertain to interactive input device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke interface (as taught by Zatepyakin) to share content in real-time to attendees located within a localized geographic area (as taught by Hardi, ¶0031) for karaoke mode to identify the selected audio track using contextual information and access a vocal-free version of the audio track from an appropriate content server (as taught by Hardi, ¶0127).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651